Case 6:21-cv-00043-ADA-JCM Document 10-5 Filed 01/25/21 Page 1of1

 

Roger Sollenberger
30.2K Tweets
Tweets Tweets & replies Media Likes
salon.com

© 29 T1488 01,114 it;

Tl Roger Sollenberger Retweeted
/ Anne Champion @AnneChampion1: 2h
2 = Don't blame journalists for the
consequences of your participation in the
insurrection at the US Capitol.
#firstamendment

‘g Roger Sollenberger @ @Soll... - 2h

Public notice to cease & desist
@PaulDavis_29

 

GIBSON DUNN

  

O1
4 Roger Sollenberger @ @Sollenb... - 2h
Wr

“@y"" Public notice to cease & desist
. * @PaulDavis_29

4

 

 
